DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification, as filed 08 March 2019, fails to provide support for the “reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least portions of the one or more reference batteries”. While the specification does refer to a “collected signal”, the specification is clear in paragraph [0011] that the data is “derived from the collected signal” and that the “processor means may be used to generate and store a data set derived from the collected signals of the reference battery being tested”. There is no recitation of 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over SOOD et al. (US 2016/0197382 A1) (hereafter SOOD) in view of Couse et al. (US 2013/0269436 A1) (hereafter Couse) and Flores-Lira (US 6,520,018 B1).
With regards to claim 1, SOOD discloses a method of testing a battery, the method comprising: transmitting sound signals through at least a portion of a test battery and receiving response signals responsive to the transmitted signals (paragraphs [0071] – [0074]; creating a test data set (inherent in measurement signals, paragraphs [0071] – [0074]) for the test battery, the test data set comprising one or more test data points corresponding to the response signals (system uses a combination of both transmitted and reflected ultrasound which inherently would include two or more test data points – see paragraph [0073]), comparing the test data set with a reference data set comprising one or more reference data points (paragraph [0074] – comparison to previously obtained scans); and determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (state of health determined – paragraph [0074]), wherein the one or more characteristics of the test battery comprise one or more of: a state of charge (SOC) of the test battery, a physical state of the test battery, or a future performance prediction for the test battery (state of health is a future performance, paragraph [0037]).
SOOD discloses the claimed invention with the exception of the reference data set comprising one or more reference data points of one or more reference batteries and the reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least portions of the one or more reference batteries.

This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects) and by Flores-Lira which teaches in Figure 1 and column 4 lines 39 – 67 measuring the transmitted and reflected echo of ultrasonic waves of a battery component displaying defects against a reference signal of a battery component without defects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) and to include the signals generated by testing the reference battery/batteries in the reference data set as taught by Couse and Flores-Lira as the use of such references/standards is well-known throughout the art and the comparison of actual signals is considered standard in the art of measuring and testing. 
With regards to claim 2, SOOD discloses the claimed invention with the exception of determining a degree of deviation between the test data set and the reference data set; comparing the degree of deviation to a pre-designated threshold; and determining whether one or more characteristics of the test battery are acceptable or unacceptable based on comparing the degree of deviation to a pre-designated threshold.
Couse teaches in paragraphs [0038] – [0040] determining a degree of deviation between a test data set and a reference data set, comparing the degree of deviation to a pre-designated threshold (look up table utilized, paragraph [039]); and determining whether one or more characteristics of the test batter are acceptable or unacceptable based on comparing the degree of deviation to a pre-designated threshold (paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include a measurement of a degree of deviation between the test data and the reference data set, comparing the degree of deviation to a threshold, and accepting or rejecting the battery based on the measured deviation as taught by Couse as Couse teaches that such measurement of a deviation enables accurate, high-throughput and non-destructive testing of fuel cell components (batteries) to identify cracks in the components.
SOOD discloses determining whether a fault or failure condition is present in the test battery based on the one or more characteristics in paragraphs [0097], [0104]-[0105] and [0114].
With regards to claim 4, SOOD discloses setting an alarm condition if the fault or failure condition is determined to be present in paragraphs [0104] – [0105] and [0114].
With regards to claim 5, SOOD discloses subjecting the test battery to one or more charge-discharge cycles (continuous charging/discharging, paragraphs [0071] – [0074], [0077], [0168], and [0239]); obtaining two or more test data sets during different charge-discharge cycles (paragraphs [0071] – [0074], [0077], and [0168]); and determining changes in the one or more characteristics based on comparing the two or more test data sets to the reference data (inherent in the continuous charging/discharging in combination with the continuous battery monitoring system (BMS) disclosed, paragraph [0014]).
With regards to claim 6, SOOD discloses the test data set and the reference data set being obtained from transmitting sound signals through the test battery at different times at paragraphs [0071] – [0074].
With regards to claim 7, SOOD discloses the claimed invention with one or more reference batteries being different than the test battery.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects) and by Flores-Lira which teaches in Figure 1 and column 4 lines 39 – 67 measuring the transmitted and reflected echo of ultrasonic waves of a battery component displaying defects against a reference signal of a battery component without defects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) which is/are not the test battery as taught by Couse and Flores-Lira as the use of such references/standards is well-known throughout the art and is considered standard in the art of measuring and testing. 
Furthermore, the use of a “reference” standard which is NOT the test battery to determine thresholds/reference signals is merely the use of common sense as not every battery SOOD can be installed on pre-installed/pre-existing systems with no modifications to the disclosed system. Please see KSR Int’l Co. v. Teleflex, Inc., 550 US 398 (2007).
With regards to claim 8, SOOD discloses the physical state of the test battery corresponding to a physical state of at least one internal part of the test battery including: structural relaxation related transport phenomena, a phase change, a mechanical strain, formation of a fracture, swelling, dissolution, or deposition of materials upon one or more surfaces of the at least one internal part of the test battery in paragraph [0056].
With regards to claim 9, SOOD discloses the claimed invention with the exception of comparing the test data set with the reference data set comprises one or more frequency analyses, the one or more frequency analyses comprising: a wavelet analysis of vectors between the test data set and the reference data set, comparing Fourier transforms determined from the test data set and the reference data set, or performing a Bayesian analysis of the test data set and the reference data set.
Couse teaches that it is known in the art of ultrasonic measuring and testing to compare Fourier transforms derived from a test battery and the reference data set (inherent in the measurement of the resonance response and the resonance frequency of the battery, paragraph [0039]).
Therefore, it would have obvious to one of ordinary skill at the time of the invention to provide SOOD with a comparison of Fourier transforms derived from a test battery and the reference data set as taught by Couse as Couse teaches that the comparison of the Fourier transforms (resonance response) provides a good indication of the presence of defects within the battery.
With regards to claim 10, SOOD discloses an apparatus comprising: means for transmitting sound signals (304, 404) through at least a portion of a test battery (battery cell 200) (paragraphs [0064] and [0069]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals (paragraphs [0065] and [0069]); means for creating a test data set for the test battery (A-scan or C-scan data, paragraphs [0071] – [0074]), the test data set comprising one or more test data points corresponding to the response signals (A-scan or C-scan, paragraphs [0071] – [0074]); means for comparing the test data set with a reference data set comprising one or more reference data points (paragraphs [0071] – [0074]); and means for determining, in a non-invasive manner, one or more characteristics of the test battery based 
SOOD discloses the claimed invention with the exception of the reference data set comprising one or more reference data points of one or more reference batteries and the reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least portions of the one or more reference batteries.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects) and by Flores-Lira which teaches in Figure 1 and column 4 lines 39 – 67 measuring the transmitted and reflected echo of ultrasonic waves of a battery component displaying defects against a reference signal of a battery component without defects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) and to include the signals generated by testing the reference battery/batteries in the reference data set as taught by Couse and Flores-Lira as the use of such references/standards is well-known throughout the art and the comparison of actual signals is considered standard in the art of measuring and testing. 
With regards to claim 15, SOOD discloses a method of non-invasively testing a battery during manufacture (paragraph [0128]), the method comprising: determining that a test battery is being manufactured (paragraph [0128]); transmitting sound signals through at least a portion of the test battery (paragraphs [0071] – [0074]) and receiving response signals responsive to the transmitted sound signals (paragraphs [0071] – [0074]); creating a test data set for a test battery comprising one or more test data points (paragraph [0071]), the one or more test data points corresponding to the response signals (paragraph [0071]); comparing the test data set with a reference data set comprising one or more reference data points corresponding to a reference battery (paragraphs [0071] – [0074]); and determining, in a non-invasive manner, one 
SOOD discloses the claimed invention with the exception of the test battery being at a “pre-designated stage of manufacture”, the reference data set corresponding to a reference battery at the pre-designated stage of manufacture, and the reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least one portion of the reference battery.
SOOD discloses in paragraphs [0119] and [0128] performing quality control assessment on a new battery, which IS a “pre-designated stage of manufacture” as it is the “end stage” of manufacture.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects) and by Flores-Lira which teaches in Figure 1 and column 4 lines 39 – 67 measuring the transmitted and reflected echo of ultrasonic waves of a battery component displaying defects against a reference signal of a battery component without defects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) and to include the signals generated by testing the reference battery/batteries in the reference data set as taught by Couse and Flores-Lira as the use of such references/standards is well-known throughout the art and the comparison of actual signals is considered standard in the art of measuring and testing. 
It would further have been obvious to one of ordinary skill in the art at the time of filing to utilize the system/method disclosed by SOOD to test a battery at a “pre-designated stage of manufacture” throughout the manufacturing process as the use of ultrasonics for quality control management during a manufacturing process is well-known and well-accepted through the art of ultrasonic measuring and testing. As SOOD discloses performing quality control of a manufacturing process, one of ordinary skill in the art would recognize that the system/method of SOOD could be utilized at designated steps within the manufacturing process in order to 
With regards to claim 16, SOOD discloses the claimed invention with the exception of determining a degree of deviation between the test data set and the reference data set; comparing the degree of deviation to a pre-designated threshold; and determining whether manufacture of the test battery is to be advanced to a subsequent stage based on the comparing of the degree of deviation. 
Couse teaches in paragraphs [0038] – [0040] determining a degree of deviation between a test data set and a reference data set, comparing the degree of deviation to a pre-designated threshold (look up table utilized, paragraph [039]); and determining whether one or more characteristics of the test batter are acceptable or unacceptable based on comparing the degree of deviation to a pre-designated threshold (paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include a measurement of a degree of deviation between the test data and the reference data set, comparing the degree of deviation to a threshold, and advancing the battery to the next stage of manufacture or rejecting the battery  based on the measured deviation as taught by Couse as Couse teaches that such measurement of a deviation enables accurate, high-throughput and non-destructive testing of fuel cell components (batteries) to identify cracks in the components.
With regards to claim 17, SOOD discloses rejecting the test battery if the battery does not meet predetermined criteria at paragraph [0126].
SOOD discloses the claimed invention with the exception of specifically rejecting the test battery if the manufacturing of the test battery is not determined to be advanced to the subsequent stage.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include rejecting the test battery if manufacturing of the test battery is not determined to be advanced to the subsequent stage as SOOD clearly indicates rejecting batteries which do not meet the standards of manufacturing set by the testing. 
The rejection of a test object that does not meet quality standards during a manufacturing process is common sense. As it has been determined that the test battery does not sufficiently meet quality standards to pass to the next stage of manufacturing, it would have been obvious to one of ordinary skill in the art to reject the battery instead of wasting time, money, and components to continue to process a battery with a known defect too egregious to 
With regards to claim 18, SOOD discloses the claimed invention with the exception of the test battery being electrically isolated.
SOOD discloses in paragraphs [0063], [0068], and [0073] that the battery under test MAY be connected to a load. 
Therefore, SOOD does not require the battery under test to be connected to a load or be electrically connected in order to perform the disclosed testing to determine the health of the battery under test. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize SOOD to test an electrically isolated battery as the test performed by SOOD will work equally well on batteries which are connected to a load and those that are electrically isolated without any modifications to the system of SOOD necessary.
With regards to claim 19, SOOD discloses testing the battery prior to first use or operation of the test battery in charge-discharge cycles in paragraph [0128].
With regards to claim 20, SOOD discloses an apparatus (Figures) comprising: means for transmitting sound signals (304, 404) through at least a portion of the test battery (paragraphs [0064], [0069] and [0070]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals (paragraphs [0065] and [0069]-[0070]) ; means for creating a test data set for a test battery comprising one or more test data points (paragraph [0071]), the one or more test data points corresponding to the response signals (paragraph [0071] – A-scan or C-scan includes multiple test data points); means for comparing the test data set (controller 312) with a reference data set comprising one or more reference data points corresponding to a reference battery (paragraph [0071]-[0074]); and means for determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (controller 312, paragraph [0056] and [0071]-[0074]).
SOOD discloses the claimed invention with the exception of the means for determining that a test battery is at a “pre-designated stage of manufacture”, the reference data set corresponding to a reference battery at the pre-designated stage of manufacture, and the reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least one portion of the reference battery.
SOOD discloses in paragraphs [0119] and [0128] performing quality control assessment on a new battery. 

This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects) and by Flores-Lira which teaches in Figure 1 and column 4 lines 39 – 67 measuring the transmitted and reflected echo of ultrasonic waves of a battery component displaying defects against a reference signal of a battery component without defects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) and to include the signals generated by testing the reference battery/batteries in the reference data set as taught by Couse and Flores-Lira as the use of such references/standards is well-known throughout the art and the comparison of actual signals is considered standard in the art of measuring and testing. 
It would further have been obvious to one of ordinary skill in the art at the time of filing to utilize the system/method disclosed by SOOD to test a battery at a “pre-designated stage of manufacture” and to include a means for determining when the test battery reached a particular level of manufacture as the use of ultrasonics for quality control management during a manufacturing process is well-known and well-accepted through the art of ultrasonic measuring and testing. As SOOD discloses performing quality control of a manufacturing process, one of ordinary skill in the art would recognize that the system/method of SOOD could be utilized at designated steps within the manufacturing process in order to produce a higher quality battery and to correct errors within the manufacturing process at the earlies stage possible. 

Allowable Subject Matter
Claims 11-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 11, the prior art of record fails to teach and/or suggest a method of determining changes in a battery, the method comprising: transmitting sound signals through at least a portion of a test battery and receiving response signals responsive to the transmitted sound signals during a first time period, the response signals including at least one of 
With regards to claim 14, the prior art of record fails to teach and/or suggest an apparatus comprising, in combination with the other recited elements, means for creating a first test data set for the test battery, the first test data set comprising one or more test data points corresponding to the response signals during the first time period; means for creating a second test data set for the test battery, the second test data set comprising one or more test data points corresponding to the response signals during the second time period; and, especially, means for determining changes in one or more comparable data points from the first test data set and the second test data set, the changes being correlated to changes in one or more physical states of the test battery.

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 October 2021, with respect to claims 11-14 have been fully considered and are persuasive.  The rejection of claims 11-14 under 35 U.S.C. 103(a) has been withdrawn.

Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
Please see the Remarks filed 19 October 2021 for the full text of Applicant’s arguments.
Applicant mistakenly indicates that claims 1-10 were rejected under 35 U.S.C. §102(a)(2) as being unpatentable over SOOD in view of Crouse. Claims 1-10 were rejected under 35 U.S.C. §103, not 35 U.S.C. §102(a)(2) as indicated.
With regards to the body of the rejection of claims 1-10, Applicant argues that Couse fails to teach “the reference data set”, specifically fails to teach “the reference data set including at least respective response signals generated in response to one or more input acoustic Couse also fails to teach “determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison” (emphasis added by Applicant).
First, Couse does NOT have to teach the reference data set as that is taught by SOOD. Neither does Couse have to teach “determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison” as that is also taught by SOOD. Couse is merely relied upon to show that is known within the art to use “reference” batteries (known good fuel cells) for producing the “standard” (reference data set) by which the battery under test is compared, something which is well known and well recognized in the art of measuring and testing. As for the “reference data set” including actual test signals, Flores-Lira has been brought into the rejection to show the comparison of actual signals, though that too is well known throughout the art of measuring testing.
Therefore, Applicant’s arguments are not persuasive and the rejection of claims 1-10 is considered valid and hereby maintained.
With regards to claims 16 and 17 being rejected under 35 U.S.C. §103 as being unpatentable over SOOD in view of Couse, Applicant uses similar arguments to those presented for the rejection of claims 1-10. Applicant argues that SOOD and Couse fail to teach and/or suggest “comparing the test data set with a reference data set comprising one or more reference data points of one or more reference batteries, the reference data set including at least respective response signals generated in response to one or more input acoustic signals transmitted into at least one portion of the reference battery” and “determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison” (emphasis added by Applicant).
First, Couse does NOT have to teach the reference data set as that is taught by SOOD. Neither does Couse have to teach “determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison” as that is also taught by SOOD. Couse is merely relied upon to show that is known within the art to use “reference” batteries (known good fuel cells) for producing the “standard” (reference data set) by which the battery under test is compared, something which is well known and well recognized in the art of measuring and testing. As for the “reference data set” including actual test signals from the testing of a reference battery, Flores-Lira has been brought into the rejection to show the comparison of actual signals, though that too is well known throughout the art of measuring testing and is not considered a patentable feature based on the known level of technology in the art.
.

Applicant’s arguments, see Remarks, filed 19 October 2021, with respect to the rejection(s) of claim(s) 15 and 18-20 under 35 U.S.C. §103 as being unpatentable over SOOD have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Couse and Flores-Lira to show the use of a comparison between actual signals measured in the reference battery and the test battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855